Citation Nr: 1550661	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-08 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for high blood pressure, to include as secondary to service-connected arteriosclerotic coronary artery disease, s/p myocardial infarct.

2.  Entitlement to service connection for residuals of an arm/neck injury.

3.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to high blood pressure and/or erectile dysfunction and/or service-connected arteriosclerotic coronary artery disease, s/p myocardial infarct.

4.  Entitlement to service connection for a back disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for erectile dysfunction.

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected arteriosclerotic coronary artery disease, s/p myocardial infarct.
REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
  
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a March 2011 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The Veteran requested a hearing before the Board; a hearing was originally scheduled for October 2015.  The Veteran cancelled this hearing.  As such, the Board finds his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.
  
The issues of entitlement to service connection for high blood pressure, for residuals of an arm/neck injury, an acquired psychiatric disability, back disability, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a rating decision issued in January 2002, the RO denied a claim for service connection for impotency, claimed as secondary to service-connected arteriosclerotic heart disease, essentially on the finding that the medical evidence failed to show there was any relationship between the Veteran's disability and service or between the Veteran's disability and his service-connected disability; the Veteran did not appeal the January 2002 decision within one year of being notified.  

2.  The evidence received since the January 2002 RO decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for erectile dysfunction. 


CONCLUSIONS OF LAW

1.  The January 2002 rating decision that denied a claim for service connection for impotency is final.  38 U.S.C.A. § 7105 (West 2014), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the January 2002 denial of a claim for service connection for impotency, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A January 2002 rating decision denied a claim for service connection for impotency, claimed as secondary to service-connected arteriosclerotic heart disease.  At the time of the January 2002 rating decision, the unestablished fact was a nexus between the Veteran's impotency and service, and between his impotency and his service-connected heart disability.  The Veteran did not appeal this decision.  Additionally, no evidence demonstrating a nexus was received within one year of the RO decision.  Therefore, this prior decision became final.  

The evidence received since the January 2002 rating decision includes a lay statement from the Veteran's wife.  Significantly, the Veteran's wife alleges that the Veteran began to complain of problems related to impotency around 1992 (within 1 year of separation from service).  For purposes of determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi.  This October 2008 statement is both new and material and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The claim is thereby reopened.  

ORDER

The claim for service connection for erectile dysfunction is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

With respect to all claims on appeal, records in the Veteran's file reflect that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  These records may be highly relevant to the Veteran's claims.  Therefore, VA must attempt to obtain these records. While on Remand any additional VA and private treatment records should be associated with the claims file.  

The Veteran asserts that he currently suffers from residuals of an arm/neck injury and back disability related to an in-service injury playing football.  The Board notes that various in-service treatment records reflect complaints of chronic low back pain. See August 1980 records.  Additionally, it is noted that an October 1986 in-service treatment record reflected complaints of neck pain. 

The Veteran additionally asserts that he has suffered from depression and impotency related issues due to an in-service myocardial infarct.  An October 2008 statement from his wife notes that she began to notice in 1992 that the Veteran's personality had changed and that he had erectile dysfunction issues.  A December 2001 VA examiner noted that the Veteran had been using a beta blocker for his heart condition and beta blockers are known to have side effects affecting sexual functioning and causing erectile dysfunction.  However, the VA examiner noted it was uncertain if atenolol is the cause of his erectile dysfunction.  The Veteran additionally asserts that he suffers from high blood pressure secondary to his service-connected heart disability.

In light of the evidence, the Veteran should be afforded VA examinations to determine the nature and etiology of his high blood pressure, residuals of an arm/neck injury, acquired psychiatric disability, back and erectile dysfunction.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

Accordingly, the case is REMANDED for the following actions:


1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case. 

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3.  Following the development in Remand paragraphs 1 and 2, arrange for the Veteran to undergo VA examinations to determine the nature and etiology of his high blood pressure, residuals of arm/neck injury, acquired psychiatric disability, back disability and erectile dysfunction and their relationship, if any, to his military service, or any incident thereof.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

High Blood Pressure

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his high blood pressure had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service. 

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's high blood pressure is caused by his service-connected arteriosclerotic heart disease s/p myocardial infarct.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's high blood pressure is aggravated by his service-connected arteriosclerotic heart disease s/p myocardial infarct. 

		Residuals of Arm/Neck Injury

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his arm/neck disability had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service. 


Acquired Psychiatric Disability

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his acquired psychiatric disability had its clinical onset during the Veteran's active duty service, or is otherwise etiologically related to his active service. 

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is caused by his service-connected arteriosclerotic heart disease s/p myocardial infarct.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disability is aggravated by his service-connected arteriosclerotic heart disease s/p myocardial infarct. 

In the event that the Veteran is service-connected for high blood pressure and/or erectile dysfunction, additional secondary service connection (direct and aggravation) opinions regarding any relationship between an acquired psychiatric disability and high blood pressure or erectile dysfunction should be obtained.

Back Disability

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his back disability had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to his active service. 

Erectile Dysfunction

a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that his erectile dysfunction had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to his active service. 

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is caused by his service-connected arteriosclerotic heart disease s/p myocardial infarct.  

(c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's erectile dysfunction is aggravated by his service-connected arteriosclerotic heart disease s/p myocardial infarct. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  This is a complex case.  After completing the above, insuring that the questions asked have been answered, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


